           C Case
             a s e 1: 1:19-cv-00719-GHW
                      1 9- c v- 0 0 7 1 9- G H W D Document
                                                   o c u m e nt 7 0-
                                                                  721 Filed
                                                                      Fil e d 10/05/20
                                                                              0 9/ 2 3/ 2 0 Page
                                                                                             P a g e 11 of
                                                                                                        of 44
                                                                                                                        US D C S D N Y
                                                                                                                        D OC U ME NT
U NI T E D S T A T E S DI S T RI C T C O U R T
                                                                                                                        E L E C T R O NI C A L L Y FI L E D
S O U T H E R N DI S T RI C T O F N E W Y O R K
                                                                                                                        D O C #: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
------------------------------------------------------------------X
                                                                                                                        D A T E FI L E D: 1 0 / 2 / 2 0 2 0
                                                                   :
 P HI L LI P S U L LI V A N, J R.,
                                                                   :
                                                  Pl ai nt iff(s), :
                                                                   :                                                    1: 1 9             -c v - 0 0 7 1 9 -G H W
                               -a g ai ns t -                      :
                                                                   :                                              CI VI L C A S E M A N A G E M E N T
 D O C T O R’ S A S S O CI A T E S L L C, et al.                   :                                                P L A N A N D S C H E D U LI N G
                                                                   :                                                            OR DER
                                               D ef e n d a nt(s). :
                                                                   :
------------------------------------------------------------------X


GRE G ORY           H. W O O D S, U nit e d St at es Distri ct J u d g e:

           T his Ci vil C as e M a n a g e m e nt Pl a n is s u b mitt e d b y t h e p arti es i n a c c or d a n c e wit h F e d. R. Ci v.
P. 2 6(f)( 3).

1.        All p arti es [ c o ns e nt _ _ _ _ _ _ / d o n ot c o ns e nt _ _ ✔_ _ _ _] t o c o n d u cti n g all f urt h er pr o c e e di n gs
          b ef or e a U nit e d St at es M a gistr at e J u d g e, i n cl u di n g m oti o ns a n d tri al. 2 8 U.S. C. § 6 3 6(c). T h e
          p arti es ar e fr e e t o wit h h ol d c o ns e nt wit h o ut a d v ers e s u bst a nti v e c o ns e q u e n c es. [If all p artie s
          conse nt, the re m ai ni ng par agr a p hs nee d not be com plete d. Inste a d, the parties sho ul d su b mit to the Co urt a
          fully exec ute d Notice, Co nse nt, a n d Refere nce of a Civil Actio n to a M agistr ate Ju dge, avail a ble at htt ps: / /
          n ys d. us c o urts. g o v /sit es / d ef a ult /fil es / 2 0 1 8- 0 6 / A O- 3. p df .]

2.        T h e p arti es [ h a v e _ _ ✔_ _ _ _ / h a v e n ot _ _ _ _ _ _] c o nf err e d p urs u a nt t o F e d. R. Ci v. P. 2 6(f).

3.        Alt er n ati v e Dis p ut e R es ol uti o n / S ettl e m e nt

          a.         S ettl e m e nt dis c ussi o ns [ h a v e _ _ ✔_ _ _ _ / h a v e n ot _ _ _ _ _ _] t a k e n pl a c e.

          b.         C o u ns el f or t h e p arti es h a v e dis c uss e d a n i nf or m al e x c h a n g e of i nf or m ati o n i n ai d of
                     e arl y settl e m e nt of this cas e a nd ha v e a gr e e d up o n th e foll o wi n g:
                     __________________________________________________________________
                     __________________________________________________________________
                     __________________________________________________________________

          c.         C o u ns el f or t h e p arti es h a v e dis c uss e d t h e us e of t h e f oll o wi n g alt er n at e dis p ut e
                     r es ol uti o n me c h a nis ms for us e in this cas e: (i) a s e ttl e m e nt co nf er e n c e bef or e a
                     M a gistr at e Ju d g e; (ii) parti ci p ati o n i n th e Distri ct’s M e di ati o n Pr o gr a m; a n d / or
                     (iii) r et e nti o n of a pri v at e m e di at or. C o u ns el f or t h e p arti es pr o p os e t h e f oll o wi n g
                     alt er n at e dis p ut e r es ol uti o n m e c h a nis m f or t his c as e:
                     _T _h_e _ p_arti
                                  _ _ _es_ r_ es_ _p_e_ctf_ _ull_ _y _r _e _q _u est
                                                                                 _ _ _t_h_at_ _dis_ _c _o _v _er_y_ _b e_ _st_a_y_e _d _a_n_d_ t_ h_at_ _t _h _e _c_as_ e_ _b _e _ _ _ _ _ _ _
                     _r _ef_err
                             _ _ e_ d_ t_ o_ _t _h e_ _C_o_urt's
                                                            _ _ _ _ _M e_ di  _ _ati_ _o _n _ Pr
                                                                                              _ _o_gr_ _a _m._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                     __________________________________________________________________
     C Case
       a s e 1: 1:19-cv-00719-GHW
                1 9- c v- 0 0 7 1 9- G H W D Document
                                             o c u m e nt 7 0-
                                                            721 Filed
                                                                Fil e d 10/05/20
                                                                        0 9/ 2 3/ 2 0 Page
                                                                                       P a g e 22 of
                                                                                                  of 44


     d.         C o u ns el f or t h e p arti es r e c o m m e n d t h at t h e alt er n at e dis p ut e r es ol uti o n m e c h a nis m
                d esi g n at e d i n p ar a gr a p h 3( c) b e e m pl o y e d at t h e f oll o wi n g p oi nt i n t h e c as e ( e.g.,
                wit hi n t h e n e xt 6 0 d a ys; aft er t h e d e p ositi o n of pl ai ntiff is c o m pl et e d (s p e cif y d at e);
                aft er t h e cl os e of f a ct dis c o v er y):
                _Wit_ _hi_ n_ t_ h_ e_ _n _e _xt_ _6 _0 _d_a_ys_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                __________________________________________________________________

     e.         T h e us e of a n y alt er n ati v e dis p ut e r es ol uti o n m e c h a nis m d o es n ot st a y or m o dif y a n y
                d at e i n t his Or d er.

4.   E x c e pt f or a m e n d m e nts p er mitt e d b y F e d. R. Ci v. P. 1 5( a)( 1) a n d t his C o urt’s I n di vi d u al
     R ul es of Pr a cti c e i n Ci vil C as es ( “I n di vi d u al R ul es ”), a m e n d e d pl ea di n gs m a y n ot b e fil e d
     a n d a d diti o n al p arti es m a y n ot b e j oi n e d e x c e pt wit h l e a v e of t h e C o urt. A n y m oti o n t o
     a m e n d or t o j oi n a d diti o n al p arti es s h all b e fil e d wit hi n _9 _0 _ _ _ _ d a ys fr o m t h e d at e of t his
     Or d er. [A bse nt e xce ptio n al circ u mst a nces, a date not more t h a n 3 0 d ays follo wi ng t he i nitial pretri al
     co nfere nce.]

5.   I niti al dis cl os ur es p urs u a nt t o F e d. R. Ci v. P. 2 6(a)( 1) s h all b e c o m pl et e d n o l at er t h a n
     _7 _4 _ _ _ _ _ _ _ _ d a ys fr o m t h e d at e of t his Or d er. [ A bse nt e xce ptio n al circ u mst a nces, wit hi n 1 4 days of
     t he p arties’ co nfere nce p urs u a nt to R ule 2 6(f).]

6.   [If a p plic able] T h e pl ai ntiff(s) s h all pr o vi d e HI P A A- c o m pli a nt m e di c al r e c or ds r el e as e
     a ut h ori z ati o ns t o t h e d ef e n d a nt(s) n o l at er t h a n _n _/ _a _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.
     [A bse nt e xce ptio n al circ u mst a nces, a d ate not more t h a n 1 0 d ays follo wi ng t he i niti al pretrial co nfere nce. ]

7.   F a ct Dis c o v er y

     a.           All f a ct dis c o v er y s h all b e c o m pl et e d n o l at er t h a n M_ ar_ _c _h _ 3_1,_ _2_0_2_1 _ _ _ _ _ _ _ _ _ _ _.
                [A perio d not to e xcee d 1 2 0 d ays, u nless t he Co urt fi n ds t h at t he c ase prese nts u ni q ue co m ple xities
                or ot her e xce ptio n al circ u mst a nces.]

     b.         I niti al r e q u ests f or pr o d u cti o n of d o c u m e nts p urs u a nt t o F e d. R. Ci v. P. 3 4 s hall b e
                s er v e d b y _D e_ c_e_ _m _b er
                                                _ _ _3 _1,_ 2_ 0_ 2_ 0_ _ _ _ _ _ _ _.

     c.         I nt err o g at ori es p urs u a nt t o R ul e 3 3. 3(a) of t h e L o c al Ci vil R ul es of t h e S o ut h er n
                Distri ct of N e w Y or k s h all b e s er v e d b y D_ e_c_e_ m_ b_ er  _ _ 3_ 1,_ _ 2_0_2_0_ _ _ _ _ _ _ _. N o R ul e
                3 3. 3( a) i nt err o g at ori es n e e d b e s er v e d wit h r es p e ct t o dis cl os ur es a ut o m ati c all y
                r e q uir e d b y F e d. R. Ci v. P. 2 6( a).

     d.          U nl ess ot h er wis e or d er e d b y t h e C o urt, c o nt e nti o n i nt err o g at ori es p urs u a nt t o R ul e
                3 3. 3( c) of t h e L o c al Ci vil R ul es of t h e S o ut h er n Distri ct of N e w Y or k m ust b e s er v e d
                n o l at er t h a n t hirt y ( 3 0) d a ys b ef or e t h e cl os e of dis c o v er y. N o ot h er i nt err o g at ori es
                ar e p er mitt e d wit h o ut pri or e x pr ess p er missi o n of t h e C o urt.

     e.         D e p ositi o ns p urs u a nt t o F e d. R. Ci v. P. 3 0, 3 1 s h all b e c o m pl et e d b y
                _M _ar_c_ h_ _3 _1,_ 2_ 0_ 2_ 1_ _ _ _ _ _ _ _ _ _ _.

     f.           R e q u ests t o a d mit p urs u a nt t o F e d. R. Ci v. P. 3 6 s hall b e s er v e d b y
                M_ _ar_c_ h_ _1,_ 2_ 0_ 2_ 1_ _ _ _ _ _ _ _ _ _ _ _. [ A bse nt e xce ptio n al circ u mst a nces, a date not less t h a n 3 0 d ays
                prior to t he d ate set fort h i n p ar agr a p h 7( a). ]
                                                                           2
       C Case
         a s e 1: 1:19-cv-00719-GHW
                  1 9- c v- 0 0 7 1 9- G H W D Document
                                               o c u m e nt 7 0-
                                                              721 Filed
                                                                  Fil e d 10/05/20
                                                                          0 9/ 2 3/ 2 0 Page
                                                                                         P a g e 33 of
                                                                                                    of 44



       g.          A n y of t h e d e a dli n es i n p ar a gr a p hs 7 ( b), ( c), ( e), a n d (f) m a y b e e xt e n d e d b y t h e
                  writt e n c o ns e nt of all p arti es wit h o ut a p pli c ati o n t o t h e C o urt, pr o vi d e d t h at all f a ct
                  dis c o v er y is c o m pl et e d b y t h e d at e s et f ort h i n p ar a gr a p h 7 ( a).

8.     E x p ert Dis c o v er y

       a.         A nti ci p at e d t y p es of e x p erts, if a n y:
                  _n _/ _a _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                  __________________________________________________________________
                  __________________________________________________________________

       b.         All e x p ert dis c o v er y s h all b e c o m pl et e d n o lat er t h a n M_ ar_ _c _h _3_1,_ _2_0_2_1 _ _ _ _ _ _ _ _ _ _ _.
                  [A bse nt e xce ptio n al circ u mst a nces, a d ate 4 5 d ays fro m t he d ate set fort h i n p ar agr ap h 7 ( a). O mit
                  u nless ty pes of e x perts are i de ntifie d. ]

       c.         E v er y p art y - pr o p o n e nt of a cl ai m (i n cl u di n g a n y c o u nt er cl ai m, cr oss-cl ai m, or t hir d -
                  p art y cl ai m) t h at i nt e n ds t o off er e x p ert t esti m o n y i n r es p e ct of s u c h cl ai m m ust
                  m a k e t h e dis cl os ur es r e q uir e d b y F e d. R. Ci v. P. 2 6( a)( 2) b y _ F_ e_ br           _ _u_ar_ y_ _1 _7,_ _2 0_ 2_ 1_ _ _ _ _.
                  [A bse nt e xce ptio n al circ u mst a nces, t he d ate set fort h i n p aragr a p h 7 ( a).] E v er y p art y- o p p o n e nt
                  of s u c h cl ai m t h at i nt e n ds t o off er e x p ert t esti m o n y i n o p p ositi o n t o s u c h cl ai m m ust
                  m a k e t h e dis cl os ur es r e q uir e d b y F e d. R. Ci v. P. 2 6( a)( 2) b y
                  _M _ar_c_ h_ _3,_ 2_ 0_ 2_ 1_ _ _ _ _ _ _ _ _ _ _ _ _ _. [ A bse nt e xce ptio n al circ u mst a nces, a date t wo wee ks
                  follo wi ng t he prece di ng d ate.]

       d.         N o e x p ert t esti m o n y ( w h et h er d esi g n at e d as “r e b utt al ” or ot h er wis e) will b e
                  p er mitt e d b y ot h er e x p erts or b e y o n d t h e s c o p e of t h e o pi ni o ns c o v er e d b y t h e
                  af or esai d dis cl os ur es wit h o ut t h e C o urt’s e x pr ess pri or l e a v e , a p pli c ati o n f or w hi c h
                  m ust b e m a d e n o l at er t h a n 1 0 d a ys aft er t h e d at e s p e cifi e d i n t h e i m m e di at el y
                  pr e c e di n g s e nt e n c e. All e x p erts m a y b e d e p os e d, b ut s u c h d e p ositi o ns m ust o c c ur
                  wit hi n t h e ti m e li mit s et f ort h f or e x p ert dis c o v er y i n p ar a gr a p h 8 ( b).

9.     All c o u ns el m ust c o nf er t o dis c uss s ettl e m e nt wit hi n 1 4 d a ys f oll o wi n g t h e cl os e of f a ct
       dis c o v er y.

1 0.   M oti o ns f or s u m m ar y j u d g m e nt, if a n y, s h all b e fil e d n o l at er t h a n _A _pril_ _ _2_8,_ _2 _0 _2 _1 _ _ _ _ _ _.
       [A bse nt e xce ptio n al circ u mst a nces, 3 0 d ays fro m t he d ate i n p ar agr a p h 8( b) (i.e., t he co mpletio n of
       discover y).] P urs u a nt t o t h e a ut h orit y of F e d. R. Ci v. P. 1 6( c)( 2) a n d t h e C o urt’s I n di vi d u al
       R ul e 2( C), a n y m oti o n f or s u m m ar y j u d g m e nt will b e d e e m e d u nti m el y u nl ess a r e q u est f or a
       pr e -m oti o n c o nf er e n c e r elati n g t h er et o is m a d e i n writi n g wit hi n o n e w e e k aft er t h e cl os e of
       dis c o v er y. T h e p arti es s h o ul d r e vi e w t h e C o urt’s I n di vi d u al R ul e 2( C) f or f urt h er d et ails o n
       t h e s u b missi o n of, a n d r es p o ns es t o, pr e-m oti o n l ett ers. I n c as es w h er e t h e C o urt s ets a
       p ost- dis c o v er y st at us c o nf er e n c e, t h e parti es m a y r e q u est t h at t h e pr e vi o usl y s c h e d ul e d
       c o nf er e n c e als o s er v e as t h e pr e - m oti o n c o nf er e n c e.

1 1.   T h e j oi nt pr etri al or d er s h all b e d u e 3 0 da ys fr o m t h e cl os e of dis c o v er y, or if a n y dis p ositi v e
       m oti o n is fil e d, 2 1 d a ys fr o m t h e C o urt’s d e cisi o n o n s u c h m oti o n. T h e fili n g of t h e j oi nt
       pr etri al or d er a n d a d diti o n al s u b missi o ns s h all b e g o v er n e d b y F e d. R. Ci v. P. 2 6( a)( 3) a n d
       t h e C o urt’s I n di vi d u al R ul e 5.


                                                                             3
              C Case
                a s e 1: 1:19-cv-00719-GHW
                         1 9- c v- 0 0 7 1 9- G H W D Document
                                                      o c u m e nt 7 0-
                                                                     721 Filed
                                                                         Fil e d 10/05/20
                                                                                 0 9/ 2 3/ 2 0 Page
                                                                                                P a g e 44 of
                                                                                                           of 44



1 2.         T h e p arti es e x p e ct t h at t his c as e [is _ _✔_ _ _ _ / is n ot _ _ _ _ _ _] t o b e tri e d t o a j ur y.

1 3.         C o u ns el f or t h e p arti es h a v e c o nf err e d a n d t h eir pr es e nt b est esti m at e of t h e l e n gt h of tri al is
             _3 _ d_a_ys_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.

1 4.         Ot h er iss u es t o b e a d dr ess e d at t h e I niti al Pr etri al C o nf er e n c e, i n cl u di n g t h os e s et f ort h i n
             F e d. R. Ci v. P. 2 6(f)( 3), ar e s et f ort h b el o w.
             _n _/ _a _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
             __________________________________________________________________
             __________________________________________________________________

C o u ns el f or t h e P arti es:

_/s_ _/ _ C._ _ K._ _ L_ e_e_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                 _/s_ _/ _J _as_ o_ n_ _ _Mi_zr_ a_ hi_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _

_C._ _K._ _L_e _e,_ _Es_ q.
                         _ _-_ _Pl_ai_ ntiff
                                       _________________                                  _E_u_n_o_n_J_as_ _o _n _ _Mi_ zr_ _a _hi,_ _ Es
                                                                                                                                       _ _q._ _- _ _D _ef_e_n_d_a_nts
                                                                                                                                                                   ___


             [T O B E C O M P L E T E D B Y T H E C O U R T: ]

              T h e C o urt will h ol d a st at us c o nf er e n c e o n _ A_ pril     _ _ _ 1_ 4,_ _ 2_ 0_ 2_1_ at
                                                                                                                 _ _ 4_ _p._ _m._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ .
A j oi nt l ett er u p d ati n g t h e C o urt o n t h e st at us of t h e c as e s h all b e fil e d o n E C F b y
_A _pril
     _ _ _7,_ _2 _0 _2 _1 _ _ _ _ _ _ _. T h e l ett er s h o ul d i n cl u d e t h e f oll o wi n g i nf or m ati o n i n s e p ar at e p ar a gr a p hs:

             ( 1) all e xisti n g d ea dli n es, d u e d at es, a n d / or c ut- off d at es;
             ( 2) a bri ef d es cri pti o n of a n y o utst a n di n g m oti o ns;
             ( 3) a bri ef d es cri pti o n of t h e st at us of dis c o v er y a n d of a n y a d diti o n al di s c o v er y t h at r e m ai ns
                  t o b e c o m pl et e d;
             ( 4) th e st at us of s ettl e m e nt dis c ussi o ns;
             ( 5) t h e a nti ci p at e d l e n gt h of tri al a n d w h et h er t h e c as e is t o b e tri e d t o a j ur y;
             ( 6) w h et h er t h e p arti es a nti ci p at e fili n g m oti o ns f or s u m m ar y j u d g m e nt; a n d
             ( 7) a n y ot h er iss u e t h at t h e p art i es w o ul d li k e t o a d dr ess at t h e pr etri al c o nf er e n c e or a n y
                  ot h er i nf or m ati o n t h at t h e p arti es b eli e v e m a y assist t h e C o urt.

            T his Or d er m a y n ot b e m o difi e d or t h e d at es h er ei n e xt e n d e d, e x c e pt b y f urt h er Or d er of
t his C o urt f or g o o d c a us e s h o w n. A n y a p pli cati o n t o m o dif y or e xt e n d t h e d at es h er ei n ( e x c e pt as
pr o vi d e d i n p ar a gr a p h 7( g)) s h all b e m a d e i n a writt e n a p pli c ati o n i n a c c or d a n c e wit h t h e C o urt’s
I n di vi d u al R ul e 2( C)(iii) a n d s h all b e m a d e n o l ess t h a n 2 b usi n ess d a ys pri or t o t h e e x pir ati o n of t h e
d at e s o u g ht t o b e e xt e n d e d.

             S O O R D E R E D.

D at e d : O ct o b er 2, 2 0 2 0                                                        ____________________________________
N e w Y or k, N e w Y or k                                                                       G R E G O R Y H. W O O D S
                                                                                               U nit e d St at es Distri ct J u d g e

                                                                                    4
